

PNC BANK, NATIONAL ASSOCIATION
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222-2707


July 7, 2015
CNX Funding Corporation
2751 Centerville Road
Suite 315
Wilmington, DE 19808


CONSOL Energy Inc.
CNX Center
1000 CONSOL Energy Drive
Canonsburg, PA 15317


Re:
Payoff and Termination of the CNX Funding Corporation Trade Receivables
Securitization

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Receivables Purchase
Agreement (as amended, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”), dated as of April 30, 2007, among (i) CNX
Funding Corporation (the “SPV”), as Seller, (ii) CONSOL Energy Inc. (“CONSOL
Energy”), as Servicer, (iii) CONSOL Energy Sales Company, CONSOL of Kentucky
Inc., CONSOL Pennsylvania Coal Company LLC, Island Creek Coal Company, CNX
Marine Terminals Inc., Fola Coal Company, L.L.C., Little Eagle Coal Company,
L.L.C., Terry Eagle Coal Company, L.L.C., CONSOL Amonate Facility LLC, CONSOL
Amonate Mining Company LLC, CONSOL Buchanan Mining Company LLC and CONSOL Mining
Company LLC (each a “Sub-Servicer” and collectively, the “Sub-Servicers”, and
together with the SPV and CONSOL Energy, each a “Seller Party” and collectively,
the “Seller Parties”), (iv) Liberty Street Funding LLC (“Liberty Street”), as a
Conduit Purchaser, (v) The Bank of Nova Scotia (“Scotiabank”), as a Purchaser
Agent for Liberty Street Funding LLC and as an LC Participant and (v) PNC Bank,
National Association (“PNC”), as a Purchaser Agent, as a Conduit Purchaser, as
Administrator, as an LC Participant and as the LC Bank. Capitalized terms used
but not otherwise defined in this letter agreement (this “Payoff Letter”) have
the respective meanings assigned thereto in the Receivables Purchase Agreement.
The Seller Parties have advised PNC, Liberty Street and Scotiabank (each a
“Payoff Party” and collectively, the “Payoff Parties”) that they desire to
terminate the Receivables Purchase Agreement as well as each of the other
documents listed on Schedule I hereto (collectively, the “Terminating
Documents”), and that as a consequence thereof, each Seller Party has requested
that the SPV pay all outstanding Capital, Discount, indebtedness, fees and other
obligations owing to the Payoff Parties) under the Receivables Purchase
Agreement and the other Terminating Documents, which payment is scheduled to
occur on the date hereof at or prior to 4:00 p.m. (New York time) (such time on
such date, the “Payoff Time”). The aggregate amount due to each Payoff Party
under the Receivables Purchase Agreement and the other Terminating Documents
(including, without limitation, the aggregate outstanding Capital, Discount,
fees, expenses, costs and all other obligations or other amounts payable
thereunder), if paid in immediately available funds by the Payoff Time, is set
forth on Schedule II hereto (such amount, the “Payoff Amount”). The Payoff
Amount shall be paid by (or on behalf of) the SPV at or prior to the Payoff Time
by wire transfer of immediately available funds to the accounts specified on
Schedule III hereto.
In consideration of the payment in full of the Payoff Amount by or on behalf of
the SPV by the Payoff Time in accordance with this Payoff Letter, and effective
upon (without further action by any party hereto or any other Person) the
Effective Time (as defined below), the parties hereto acknowledge and agree as
follows:
(a)
payment of the Payoff Amount at or prior to the Payoff Time shall constitute
payment in full of all the Seller Parties’ indebtedness and other obligations
owing to the Payoff Parties under the Terminating Documents (including, without
limitation, any such obligation of the SPV to repay the outstanding Capital and
to pay accrued and unpaid Discount and fees in respect thereof and all
obligations of CONSOL Energy to service and collect the Receivables pursuant to
the Terminating Documents) except for indemnification and other contingent
obligations that, by their express terms, survive termination of the Terminating
Documents (collectively, the “Surviving Obligations”);

(b)
the Receivables Purchase Agreement and each other Terminating Document to which
any of the Payoff Parties and any of the Seller Parties is a party shall be
automatically terminated and forever released and discharged and shall be of no
further force or effect, all commitments, liabilities and obligations of the
Payoff Parties (including, without limitation, any obligation to fund or
maintain any Purchase or issue or maintain any Letter of Credit) with respect
thereto shall be automatically terminated, except for the Surviving Obligations,
and the Payoff Parties shall have any further commitments, liabilities or
obligations thereunder, except for the Surviving Obligations;

(c)
each Payoff Party shall sell, assign, transfer and convey to the SPV all of such
Payoff Party’s right, title and interest in, to and under the outstanding
Purchased Interest, and all other security interests, liens and rights which the
Payoff Parties may have on or in any assets of the SPV (including, without
limitation, the Pool Assets) under the Terminating Documents or otherwise
securing the obligations described in clause (a) above and any guarantees
granted pursuant to the Terminating Documents shall be terminated and forever
released and discharged and shall be of no further force and effect;

(d)
The Payoff Parties hereby authorize the SPV (or any of the Seller Parties or any
other designee on their behalf) to prepare and file (or cause to be prepared and
filed), at the sole expense of the Seller Parties, UCC-3 termination statements
(or, with respect to financing statements filed against the Originator, UCC-3
termination statements or assignments) with respect to all UCC financing
statements filed in favor of the Payoff Parties against the SPV or the
Originator pursuant to the Terminating Documents; and

(e)
promptly following receipt of the Payoff Amount in accordance with this Payoff
Letter, the Payoff Parties shall execute, and deliver to the SPV, a letter
substantially in the form attached as Exhibit A hereto, and the Payoff Parties
hereby authorize the SPV, CONSOL Energy and the other Seller Parties to, and
CONSOL Energy shall, deliver such letter to the Lock-Box Bank;

provided, however, that if the SPV fails to pay the Payoff Amount in full by the
Payoff Time in accordance with this Payoff Letter, none of the foregoing clauses
(a) through (e) (other than termination of the Payoff Parties’ obligations to
fund or maintain any Purchase or issue or maintain any Letter of Credit) shall
have any force or effect.
Each of the Payoff Parties hereby represents and warrants to the Seller Parties
that the interests being transferred by it under clause (c) above are being
transferred free and clear of any Adverse Claim created by or through such
Payoff Party.
To the extent that the execution, delivery or performance of this Payoff Letter,
or any of the terms hereof, conflict with or violate any provision of the
Terminating Documents, are subject to any term or condition of the Terminating
Documents not expressly set forth herein (including, without limitation, any and
all notice requirements and timing provisions), or otherwise would result in any
breach or potential breach of any Terminating Document, each Payoff Party hereby
unconditionally and irrevocably waives for all purposes under the Terminating
Documents any and all of the foregoing.
At any time following the Payoff Time, the Payoff Parties will, at the expense
of the Seller Parties, execute and deliver such other documentation and take
such further action as the Seller Parties may reasonably request in order to
evidence the termination of the liens and security interests granted pursuant to
the Terminating Documents or otherwise give effect to this Payoff Letter.
Notwithstanding anything in this Payoff Letter to the contrary, if all or any
portion of the Payoff Amount is rescinded or must otherwise be returned for any
reason under any state or federal bankruptcy or other law, then all obligations
of the Seller Parties under the Terminating Documents in respect of the Payoff
Amount (or portion thereof) so rescinded or returned shall be automatically and
immediately revived (without any further action or consent by any of the parties
hereto or any other Person) and shall continue in full force and effect as if
such amounts had not been paid and the release given herein shall be void and of
no further force and effect.
Each Seller Party, hereby represents and warrants to the Payoff Parties that as
of the date hereof no Letter of Credit remains issued and outstanding under the
Receivables Purchase Agreement.
THIS PAYOFF LETTER SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS PAYOFF LETTER MAY BE BROUGHT
IN THE COURTS OF NEW YORK COUNTY, NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS PAYOFF
LETTER, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
PAYOFF LETTER OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY
BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.
To the extent that any consent of any party hereto is required under any
Terminating Document to which it is a party for any of the transactions
contemplated hereby to be effected, such party hereby grants such consent and
waives any notice requirements or condition precedent to the effectiveness of
any such transactions set forth in any Terminating Document to which it is a
party that has not been satisfied as of the date hereof (other than any
requirements or conditions precedent set forth in this Payoff Letter).
If any one or more of the agreements, provisions or terms of this Payoff Letter
shall for any reason whatsoever be held invalid or unenforceable, then such
agreements, provisions or terms shall be deemed severable from the remaining
agreements, provisions and terms of this Payoff Letter and shall in no way
affect the validity or enforceability of the provisions of this Payoff Letter.
This Payoff Letter shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns. This Payoff Letter
shall become effective as of the time on the date hereof (such time, the
“Effective Time”) that the Administrator has received counterparts to this
Payoff Letter from each of the other parties hereto. This Payoff Letter may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart to this Payoff
Letter by facsimile, “.pdf” file or similar electronic means shall constitute,
and shall be effective as, delivery of a manually signed counterpart hereto.
(Signature pages follow)
Very Truly Yours,


PNC BANK, NATIONAL ASSOCIATION,
as a Purchaser Agent, as a Conduit Purchaser, as Administrator, as an LC
Participant and as the LC Bank




By: __/s/_Mark Falcione_____
Name: Mark Falcione
Title: Executive Vice President










Acknowledged and Agreed to by:




CNX FUNDING CORPORATION,
as Seller
By:   /s/Donald J. Bromley             
Name: Donald J. Bromley
Title: President & Treasurer
CONSOL ENERGY INC.,
as initial Servicer
By:   /s/ Michael C. Hardoby           
Name: Michael C. Hardoby
Title: Vice President – Finance & Acting Treasurer
CNX MARINE TERMINALS INC.,
CONSOL AMONATE FACILITY LLC,
CONSOL AMONATE MINING COMPANY LLC,
CONSOL BUCHANAN MINING COMPANY LLC,
CONSOL ENERGY SALES COMPANY,
CONSOL MINING COMPANY LLC,
CONSOL OF KENTUCKY INC.,
CONSOL PENNSYLVANIA COAL COMPANY, LLC
FOLA COAL COMPANY, L.L.C.,
ISLAND CREEK COAL COMPANY,
LITTLE EAGLE COAL COMPANY, L.L.C.,
TERRY EAGLE COAL COMPANY, L.L.C.,
as a Sub-Servicers




By:   /s/ Steven T. Aspinall             
Name: Steven T. Aspinall
Title: Treasurer
 



LIBERTY STREET FUNDING LLC,
as a Conduit Purchaser
 


By:     /s/ John L. Fridlington                
Name:     John L. Fridlington
Title: Vice President


THE BANK OF NOVA SCOTIA,
as Purchaser Agent for Liberty Street
Funding LLC and as an LC Participant


By:___/s/ Darren Ward______________________
Name:     Darren Ward
Title:     Director

1